Halpebn, P. J. A. D.
(concurring). I concur fully with, the views expressed in Judge Antell’s opinion because I am convinced that the primary, if not the sole, reason for the trial judge’s decision to grant custody to- respondent was appellant’s admission of being a lesbian. The Eederal and State Constitutions are blind to the generic differences between homosexuals and heterosexuals when their legal and constitutional rights are at issue. Judges Antell and Ard agree, as I do, that our only concern here is to do what we fallible mortals believe to be for “the best interests of the children” when the critical issue is presented for determination.
However, for the guidance of trial judges and members of the bar, I am impelled to express my views on the procedure followed in connection with the in camera hearings conducted by the trial judge of the two children, which were only partially taken stenographically. When the difficult and delicate issue of custody of children is involved between antago*441nistic parents, the trial judge in his sound discretion may consider the wishes of the children involved. N. J. S. A. 9 :2-4 provides in relevant part:
* * *■ If a child is of sufficient age and capacity to reason so as to form an intelligent preference as to custody, the court shall consider and give due weight to his wishes in making an award of custody or modification thereof. * * *
The statute does not specify how or where the trial judge may ascertain the children’s wishes, or whether his interview with them should be taken stenographically or otherwise recorded. Therefore, we must look to the Rules Governing the Courts of New Jersey for guidance. R. 1:2-2 provides:
1:2-2. Trial Courts: Verbatim Record of Proceedings
In the trial divisions of the Superior Court and in the county courts, all proceedings in court shall be recorded verbatim except, unless the court otherwise orders, pretrial and settlement conferences, calendar calls, and ex parte motions. In the juvenile and domestic relations courts, the county district courts, and the municipal courts, the taking of a verbatim record of the proceedings shall be governed by R. 5 :10-6, 6 :12-1 and 7 '.4-5 respectively.
R. 2:5-3(b) provides:
(b) Contents of Transcript; Omissions. Except if abbreviated pursuant to R. 2:5-3(e), the transcript shall include the entire proceedings in the court or agency from which the appeal is taken, including the reasons given by the trial judge in determining a motion for a new trial, unless a written statement of such reasons was filed by the judge. The transcript shall not, however, include opening and closing statements to the jury or voir dire examinations or legal arguments by counsel unless a question with respect thereto is raised on appeal, in which case the appellant shall specifically order the same in the request for transcript.
Considering the statute aforesaid, in conjunction with the cited rules of court, I am of the firm conviction that in custody cases, if a trial judge decides to interview the children in camera, the entire proceedings should be taken steno-*442graphically and made available for appellate review. I interpret the mandate in B. 1:3—3 that “all proceedings in court shall be recorded verbatim” to include in, camera hearings and should not be limited to proceedings in open court. Any different construction would effectively frustrate a meaningful appellate review. See Callen v. Gill, 7 N. J. 313, 319-330 (1951); Lavene v. Lavene, 148 N. J. Super. 367, 373, n. 1 (App. Div. 1977), certif. den. 75 N. J. 38 (1977); Commonweath of Pennsylvania v. Rider, 248 Pa. Super. 383, 375 A. 3d 149 (Super. Ct. 1977); Sweeney v. Sweeney, 241 Pa. Super. 335, 361 A. 3d 303 (Super. Ct. 1976); Commonweath of Pennsylvania v. Children’s Services, 334 Pa. Super. 556, 307 A. 3d 411 (Super. Ct. 1973); Haugen v. Haugen, 83 Wis. 3d 411, 363 N. W. 3d 769 (Sup. Ct. 1978). Some states by statute require in camera interviews of children in custody cases to be taken stenographically. See Schiele v. Sager, 571 P. 3d 1142 (Mont. Snip. Ct. 1977); DeYoung v. DeYoung, 63 Ill. App. 3d 837, 19 Ill. Dec. 733, 379 N. E. 2d 396 (App. Ct. 1978); In re Stanley F., 86 Cal. App. 3d 568, 153 Cal. Rptr. 5 (Ct. App. 1978); Ehrlich v. Ressner, 55 A. D. 3d 953, 391 N. Y. S. 3d 152 (App. Div. 1977). New Jersey has seen fit to do so by rule of court. Nor do I believe that a trial judge’s summary of the interview comports with the mandate in R. 1:3-3 and R. 3:5-3(b). The judge’s subjective reactions to the responses of the children may- b'e incorrect — so, too, the children’s answers may not be truthful or accurate — in either event, counsel should have the opportunity of rebutting or explaining the answers. Additionally, a record of the hearing would protect the trial judge from any suspicion of unfairness or false accusations by the children or the losing party. See In re Stanley F.-, supra■ 153 Cal. Rptr. at 9. Needless to say, depriving a litigant of the opportunity to explain or rebut, particularly where the children’s answers may be the deciding factor in the trial judge’s decision, deprives such litigant of due process of law. In addition, as previously indicated, we *443are severely hampered on the appellate level to meaningfully review the ease because of the incomplete record.
Normally, I would remand to the trial judge for a new in camera, hearing to be transcribed fully, but I agree with Judge Antell that such would be undesirable in the instant case for the reasons set forth in his opinion.